     Case: 1:19-cv-02279 Document #: 53 Filed: 11/20/20 Page 1 of 16 PageID #:161




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JAMES SOBUCKI III,                          )
                                            )
              Plaintiff,                    )
                                            )
v.                                          )      Case No.: 1:19‒cv‒02279
                                            )
CENTRUM-EAST WEST ARENAS                    )      Judge: Hon. Mary M. Rowland
VENTURE, LLC, d/b/a FOX VALLEY              )
ICE ARENA,                                  )
                                            )
              Defendant.                    )

                    MEMORANDUM OF LAW IN SUPPORT OF
                DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Defendant Centrum-East West Arenas Venture, LLC, d/b/a Fox Valley Ice Arena, by their

attorneys, Linda K. Horras and Thaddeus A. Harrell of Hinshaw & Culbertson LLP, submit this

Memorandum of Law in support of their Rule 56 Motion for Summary Judgment.

                                    I. INTRODUCTION

       Centrum operates a large suburban sports complex that includes two regulation ice rinks

and all that goes with it—locker rooms, ice, boards, and programming for multiple teams and

skating competitions that come in and out its doors. Plaintiff held one of a small number of

management positions at Fox Valley and was directly responsible for the critical Operations

Department and managing all of this expensive capital and the staff that maintained it. He was

exempt from overtime under the executive exemption. Plaintiff further admits that his discharge

was unrelated to any protected activity and thus his retaliation claim fails as well. Centrum is

therefore entitled to summary judgment as a matter of law.




                                                                                1019501\307036766.v1
    Case: 1:19-cv-02279 Document #: 53 Filed: 11/20/20 Page 2 of 16 PageID #:162




                           I. STATEMENT UNDISPUTED FACTS

                                          A. Background

       Fox Valley is a public skating and fitness facility comprising of two ice rinks, a full service

fitness center and a bar and restaurant located in Geneva, Illinois. (Dec. Welker ¶ 3). It is one of

the largest ice facilities in the Chicago area covering over 300,000 square feet. (Id.). The facility

operates a 200’ x 85’ NHL official sized rink and a 200’ x 100’ international sized rink, and is

home to the USHL Chicago Steel, Cyclones Amateur Hockey Association, and partners with other

organizations for events and programming. (Dec. Welker ¶ 4).

       Fox Valley has six departments: a fitness center, front office, hockey school, human

resources, operations, and skate school, each headed by a manager or director. (Dec. Welker ¶ 6).

Fox Valley is typically open daily from 6:00 a.m. until 11:00 p.m., though hours vary to

accommodate a hockey season or figure skating competition. (Dec. Welker ¶ 5). Fox Valley

typically has a manager on duty during prime hours to meet the needs of customers and visitors,

resolve problems with customers and staff, and supervise hourly staff. (Dec. Welker ¶ 7).

       Craig Welker is Fox Valley’s General Manager, its highest-level executive. (Dep. Of Craig

Welker, p. 7 ¶¶ 8-18). From August 2014 to May 31, 2019, Welker held dual management roles

at Fox Valley and Leafs Ice Arena (“Leafs”), a separate arena in West Dundee, Illinois. (Id.).

Welker’s primary responsibility includes developing growth strategies, budgets, forecasting,

contracting with vendors and overall responsibility for staff. (Dec. Welker ¶ 2).

       Matt Leonard was employed as the Director of Operations, the second highest-level

executive at Centrum. (Dep. of Matt Leonard; p. 39 ¶¶ 12-24; p. 40 ¶¶ 1-15). Until the creation of

the Head of Operations position, he was responsible for the management of the operations

departments and all operations staff at both facilities. (Dep. Leonard, p. 8 ¶¶ 22-24; p. 9 ¶¶ 1-3;

Dec. Leonard ¶ 2).

                                                 2
                                                                                     1019501\307036766.v1
    Case: 1:19-cv-02279 Document #: 53 Filed: 11/20/20 Page 3 of 16 PageID #:163




        Plaintiff joined Fox Valley in October of 2012, having obtained a sports management

degree earlier that year. (Dep. of James Sobucki, p. 11 ¶ 24; p. 12 ¶¶ 1-7). He had applied for a

position in marketing or operations and was hired as an hourly office employee. (Dep. Sobucki, p.

14 ¶¶ 2-16; Exh. 2). His claim does not involve his time in that position. (Dkt. 21, Am. Cp. ¶¶ 15;

Dep. Sobucki, p. 15 ¶¶ 14-16; p. 15 ¶¶ 22-24; p. 17 ¶¶ 12-16).

        In July 2014, Plaintiff was promoted to Office Manager and transitioned from non-exempt

to an admittedly salaried-exempt employee. (Dkt. 21, Am. Cp. ¶ 16; Dep. Sobucki, p. 20 ¶¶ 7-24;

p. 21 ¶¶ 1-3; Exh. 4). In that capacity, he supervised a staff and oversaw ice rentals by private

groups and parties. (Dep. Sobucki, p. 21 ¶¶ 12-21; p. 27 ¶¶ 6-8; p. 29 ¶¶ 6-24; Def. Resp. to Inter.

¶ 4; Dec. Welker ¶ 8). He interacted with customers and resolved issues with accounts, costs, and

ice availability, and managed the company’s social media. (Id.). Plaintiff’s claims only relate to

the time that he was the Head of Operations.

                                     B. Head of Operations Position

        In January 2016, Welker created a new management position of Head of Operations at Fox

Valley, in part because of the demands on Leonard who split his time between the two facilities.

(Dep. Welker, p. 12 ¶¶ 11-24; p. 73 ¶¶ 5-13; Def. Resp. to Inter. ¶ 4; Dec. Welker ¶ 9). The addition

of this position guaranteed that an operations manager was available at Fox Valley during critical

business hours. (Id.). The Head of Operations is responsible for the facility’s ice rinks and is pivotal

to Fox Valley’s success. (Dec. Leonard ¶ 5).

        The operations department is responsible for Fox Valley’s primary capital: the ice, two

Zambonis ($150,000.00 each); an ice refrigerant plant ($1,000,000.00); and the flooring,

refrigerant, boards, glass and other components that make up each rink totaling another

$1,500,000.00. (Dec. Leonard ¶ 7). Fox Valley managers must attend a three-day training course



                                                   3
                                                                                       1019501\307036766.v1
    Case: 1:19-cv-02279 Document #: 53 Filed: 11/20/20 Page 4 of 16 PageID #:164




through the U.S. Ice Rink Association for professional instruction on the installation, maintenance

and repair of this capital. (Dep. Welker, p. 95 ¶¶ 6-22; Dec. Welker ¶ 10). Plaintiff attended this

training in August 2015. (Dec. Welker ¶ 11).

       In or around January of 2016, Welker met with Plaintiff to discuss his employment. (Dep.

Sobucki, p. 32 ¶¶ 7-15; Dep. Welker, p. 11 ¶¶ 11-24; p. 12 ¶¶ 1-8; p. 12 ¶¶ 11-19; Def. Resp. to

Inter. ¶ 4). Welker explained that Plaintiff was not a good fit as the Office Manager due to repeated

errors in the social media accounts and Welker was trying to find the best fit for him. (Id.). Welker

felt Plaintiff was a good candidate for the new operations position given his three years of

institutional knowledge and due to difficulties Welker had attracting qualified talent. (Dec. Welker

¶ 12). Welker also explained that Plaintiff could transition to an hourly operations employee if he

did not want another management position. (Dep. Sobucki, p. 34 ¶¶ 8-14; Dep. Welker, p. 11 ¶¶

19-24; p. 12 ¶¶ 1-8; p. 70 ¶¶ 5-20).

       Welker explained that the Head of Operations managed the entire operations department

from the supervision, training and job assignments of the hourly staff to the management of Fox

Valley’s primary capital (i.e., ice, equipment, boards and glass) and managing critical

customer/account relationships. (Dep. Sobucki, p. 34 ¶¶ 18-20; Dec. Welker ¶ 14). Plaintiff does

not recall what duties were described, but states that he did not question them. (Dep. Sobucki, p.

34 ¶¶ 21-23; Dep. Welker, p. 74 ¶ 24; p. 75, ¶¶ 1-4). Plaintiff accepted the management position.

(Dep. Sobucki, p. 34 ¶¶ 12-14; Exh. 4).

                        C. Plaintiff’s Management of Operations Department

       Plaintiff was now the highest level operations manager at Fox Valley. (Dep. Sobucki, p. 85

¶¶ 15-24; Dep. Leonard, p. 43 ¶¶ 5-21). As described below, Plaintiff was responsible for

everything from staff to program logistics to handling key accounts. Plaintiff was at the same level



                                                 4
                                                                                    1019501\307036766.v1
    Case: 1:19-cv-02279 Document #: 53 Filed: 11/20/20 Page 5 of 16 PageID #:165




as other managers/directors and was only subordinate to Leonard and Welker in terms of authority.

(Dep. Sobucki, p. 85 ¶¶ 15-24; Dep. Leonard, p. 43 ¶¶ 5-21). As Plaintiff testified, he maintained

the authority to do anything at any time. (Dep. Sobucki, p. 55 ¶¶ 4-24; p. 56 ¶¶ 1-4).

       As the Head of Operations, Plaintiff worked directly with individuals and team

coaches/managers to coordinate skating competitions, hockey games and other events. (Def. Resp.

to Inter. ¶ 4; Dep. Sobucki, p. 40 ¶¶ 11-17; p. 46 ¶¶ 17-19; Dep. Leonard, p. 54 ¶¶ 21-24; p. 55 ¶¶

1-9; Dep. Welker, p. 10 ¶ 24; p. 11 ¶¶ 1-14; p. 72 ¶¶ 16-24; p. 73 ¶¶ 1-2; p. 96 ¶¶ 22-24; p. 97 ¶¶

1-11; Dec. Leonard ¶ 14). This included planning for and scheduling events with account

managers; handling out-of-state team logistics; and determining proper set up and tear down as

well as assigning staff to cover these tasks and events. (Dep. Leonard, p. 47 ¶¶ 15-24; p. 48 ¶¶ 1-

3; Dep. Welker, p 78 ¶¶ 1-14; p. 79 ¶¶ 20-24). Plaintiff also addressed all issues relating to the ice

rinks, bleachers and locker rooms as the manager on duty and dealt with parents and guest

concerning their children on and off the ice. (Id.).

       For instance, Plaintiff managed the Chicago Steel Hockey Club account. (Dep. Leonard, p.

47, ¶¶ 15-24; p. 48, ¶¶ 1-3; Dep. Welker, p 78; ¶¶ 1-14; p. 79, ¶¶ 20-24). Plaintiff worked with

Club managers to identify their game day needs and then determined proper game day logistics,

such as the setup and tear down needed, and how best to staff the events so that the team’s needs

were met. (Id.). Similarly, Plaintiff regularly worked with staff for professional figure skaters, the

Cyclones Hockey Association and Aurora University and managed the logistics for them as he did

for the Chicago Steel. (Dep. Leonard, p. 47 ¶¶ 15-24; p. 48 ¶¶ 1-7; p. 54 ¶¶ 21-24; p. 55 ¶¶ 1-9;

Dep. Welker, p. 75 ¶¶ 21-23; p. 76 ¶¶ 15-20).

       Plaintiff supervised a staff of custodians and drivers involved in the maintenance of the ice

rinks and operations areas. (Dep. Leonard, p. 75 ¶¶ 13-23; Dep. Welker, p. 75 ¶¶ 11-16; p. 76 ¶¶



                                                  5
                                                                                     1019501\307036766.v1
    Case: 1:19-cv-02279 Document #: 53 Filed: 11/20/20 Page 6 of 16 PageID #:166




1-6; Dec. Leonard ¶ 15). Custodians are responsible for the cleanliness of the locker rooms, public

restrooms, bleachers, and the main lobby. (Dec. Leonard ¶ 16). Drivers perform ice resurfacing,

monitor the bleachers and locker rooms, and performing light cleaning. (Dec. Leonard ¶ 17).

Plaintiff scheduled this staff to provide coverage for events and programs, such as ensuring that

an appropriate number of drivers to handle each event/program, and he oversaw their work to

ensure proper ice resurfacing and conditions. (Dep. Sobucki, p. 86 ¶¶ 4-11; Dep. Leonard, p. 48 ¶

24; p. 49 ¶¶ 1-2; Dep. Welker, p. 80 ¶¶ 12-16; Dec. Welker ¶ 29). He also handled all issues with

customers and guests at these events as well. (Dep. Leonard, p. 47 ¶¶ 15-24; p. 48 ¶¶ 1-3; Dep.

Welker, p. 79 ¶¶ 20-24; p 78 ¶¶ 1-14).

       Critical to the operations department is the ice and maintaining it is more than just driving

a machine. (Dec. Leonard ¶ 8). Using Fox Valley’s NHL-sized rink as an example, it holds 10,600

gallons of water that must remain between 18°F to 24°F. (Id.). The temperature is lowered to 16°F

in order to paint the ice (such as the blue and center lines). (Id.). For proper usage, ice must remain

at three quarters to one and one half inch thick. (Dec. Leonard ¶ 9). Any thicker and the ice

becomes softer and slower for skaters. (Id.). The Head of Operations, however, had the authority

to increase the thickness of the ice based on anticipated usage due to the number of resurfaces that

may take place. (Id.). Bad ice resurfacing can cause the ice to be unlevel and require emergency

maintenance. (Dec. Leonard ¶ 10). In the case of improper resurfacing, Plaintiff was called on to

inspect the ice and either assign a driver to correct it or handle the resurfacing himself. (Id.).

       Plaintiff also ordered and managed supplies such as equipment blades, refrigerant and

cleaning products for the department, with no set budget based on the fluidity of the items required

at any given time. (Dep. Sobucki, p. 80 ¶¶ 8-21; Dec. Leonard ¶ 13). The Head of Operations also

has access to the facility’s operating software known as “Max Galaxy”, which allows for the



                                                   6
                                                                                      1019501\307036766.v1
    Case: 1:19-cv-02279 Document #: 53 Filed: 11/20/20 Page 7 of 16 PageID #:167




review of costs, ice schedules, and registrations. (Dep. Welker, p. 78 ¶¶ 20-24; p. 79 ¶¶ 1-13).

Plaintiff also used this system to check inventory and order supplies. (Id.). Hourly employees are

not provided access at this level. (Id.). Plaintiff also performed some non-exempt duties, like

resurfacing the ice, and he estimated he did five to ten minutes each hour. (Dep. Sobucki, p. 49 ¶¶

8-15; Dep. Leonard, p. 74 ¶¶ 12-16; Dep. Welker, p. 79 ¶¶ 14-16).

       Plaintiff and Leonard were the only management employees in the operations department

at Fox Valley. Outside of Leonard who split his time between two facilities, Plaintiff was the

highest level manager in the Fox Valley Operations Department. (Dep. Leonard, p. 43 ¶¶ 5-14;

Def. Second Supp. Discl. pp 1854 - 1859). All other operations staff were hourly employees

earning an average of $11.58/hour. (Id.). Plaintiff, on the other hand, earned a salary at least

$455/week. (Dep. Sobucki, Exh. 4). Plaintiff did not clock in or out; instead he, like other

managers, tracked time in a log book. (Dep. Welker, p. 82 ¶¶ 13-23; p. 83 ¶¶ 6-13; Exhibit 6; Def.

Resp. to Inter. ¶ 5). Plaintiff maintained the autonomy to determine his hours and was not required

to contact Leonard or Welker at the end of the day. (Dep. Sobucki, p. 58 ¶¶ 15-17; Dep. Leonard,

p. 75 ¶ 24; p. 76 ¶¶ 1-18; p. 77 ¶¶ 7-24; p. 78 ¶¶ 1-6; p. 80 ¶¶ 13-24; p. 81 ¶¶ 1-2).

                                       D. Direction of Staff

       As noted, Plaintiff supervised custodians and drivers. (Dep. Leonard, p. 75 ¶¶ 13-23; Dep.

Welker, p. 75 ¶¶ 11-16; p. 76, ¶¶ 1-6). Because the number of staff varied based on activity levels,

an analysis of payroll reports is necessary. For example, during the week of May 17, 2019 to May

30, 2019, Plaintiff supervised eight employees working the following hours: Ryan (41.75); Drews

(4.75); Green (5.50); Norman (59.50); Pickren (63.50); Ramos (14.00); Sooy (35.00); and

Sturgeon (39.50). (Def. Second Supp. Discl., p. 1854). This totals 236.5 hours or the equivalent of

approximately 3.0 full time employees. (Id.). During the period of December 28, 2018 to January



                                                  7
                                                                                     1019501\307036766.v1
    Case: 1:19-cv-02279 Document #: 53 Filed: 11/20/20 Page 8 of 16 PageID #:168




10, 2019, Plaintiff supervised nine employees with the following hours: Differding (31.50); Drews

(11.50); Flores (32.25); Glas (62.25); Nealey (28.75); Norman (35.75); Pickren (80.25); Sooy

(40.25); and Sturgeon (22.25). (Def. Second Supp. Discl., pp, 1854; 1859). This is 344.75 total

hours, or the equivalent of 4.3 full time employees. (Def. Second Supp. Discl., pp. 1854; 1859).

       Plaintiff was integrally involved in employment decisions his staff. (Dep. Leonard, p. 46

¶¶ 1-6; p. 55 ¶¶ 22-24; p. 56 ¶¶ 1-5; Dep. Welker, p. 80 ¶¶ 17-24; p. 81 ¶¶ 1-5). Plaintiff worked

with Leonard to discuss his staffing needs and provide his input and recommendations. (Dep.

Welker, p. 96 ¶¶ 5-18; Dec. Leonard ¶ 21). In a collaborative effort, Leonard screened and hired

applicants, while Plaintiff trained and evaluated each employee’s performance during their 90 day

probationary period. (Dec. Leonard ¶ 22). Upon completing probation, Plaintiff made his

recommendations to Leonard on whether the employee should be hired on a permanent basis or

terminated. (Dep. Leonard, p. 20 ¶¶ 5-15; p. 55 ¶¶ 20-24; p. 56 ¶¶ 1-5; Dec. Leonard ¶ 23). Plaintiff

participated in the discipline and termination of employees with Leonard. (Dep. Leonard, p. 20 ¶¶

5-15; Dec. Leonard ¶ 24). Leonard gave Plaintiff’s recommendations significant weight due to

Plaintiff’s experience and knowledge at Fox Valley. (Dep. Welker, p. 80 ¶ 24; p. 81 ¶¶ 1-5; Dep.

Leonard, p. 55 ¶¶ 12-18; Dec. Leonard ¶ 20).

       Together with his supervisor, Leonard, Plaintiff also developed and implemented a training

program for his staff. (Dep. Leonard, p. 45 ¶¶ 2-24; p. 55 ¶¶ 12-18). Driver training takes one to

two weeks and involves Plaintiff providing education in proper ice maintenance, the mechanics of

driving the Zamboni, proper resurfacing techniques and basic arena refrigeration standards for the

two rinks. (Dec. Leonard ¶ 19). Plaintiff’s training program also covered facility set up and proper

closure procedures. (Dep. Leonard, p. 45 ¶¶ 2-12; Dep. Welker, p. 78 ¶¶ 2-7; Dec. Leonard ¶ 19).

                      E. Sale of Leafs and Consolidation with Fox Valley



                                                 8
                                                                                    1019501\307036766.v1
    Case: 1:19-cv-02279 Document #: 53 Filed: 11/20/20 Page 9 of 16 PageID #:169




       The Leafs facility was sold in February 2019 and Centrum’s role there would soon end.

(Def. Resp. to Inter. ¶ 17; Dep. Leonard, p. 52 ¶¶ 6-22; Dep. Welker, p. 20 ¶¶ 1-18; p. 88 ¶¶ 21-

23). Centrum personnel at Leafs were either going to be separated or transferred to Fox Valley,

depending on need and their skills sets. (Id.). Welker and President Tim Weiland analyzed staff at

Leafs and determined that its operations director and hockey manager had stronger skills sets and

work ethics than those incumbents at Fox Valley. (Dep. Welker, p. 21 ¶¶ 21-24; p. 89 ¶¶ 1-20).

This meant that Plaintiff and another manager would be separated. (Id.). The Fox Valley Human

Resources position was also eliminated. (Dep. Welker, p. 21 ¶¶ 21-24; p. 89 ¶¶ 1-20). These

decisions were made in February 2019, though the transition out of Leafs’ management took place

over the next three months. (Dep. Welker, p. 62 ¶¶ 6-24; p. 63 ¶¶ 1-6; p. 88 ¶¶ 21-24; p. 89 ¶¶ 1-

21; Dec. Welker ¶ 17).

       The decision to replace Plaintiff was based on several factors. First, Plaintiff had informed

Mr. Welker in December of 2018 that he was using his position at Centrum to advance his career

and would seek alternate employment. (Dep. Sobucki, 62 ¶¶ 18-24; p. 63 ¶¶ 1-24). Second,

Plaintiff’s replacement had more operations experience and operational knowledge, demonstrated

greater motivation, and expressed his desire to be a long term employee of the company. (Dec.

Welker ¶ 18).

       On April 3, 2019, Plaintiff filed his complaint. (Dkt. 1). This was the first time Mr. Welker

learned that Plaintiff allegedly had wage concerns. (Dep. Sobucki, p. 70 ¶¶ 1-24; p. 71 ¶¶ 1-7; Dep.

Welker, p. 45 ¶¶ 16-21; p. 46 ¶¶ 1-18; p. 47 ¶¶ 10-15; p. 91 ¶¶ 10-18; Dec. Welker ¶ 19).

Nonetheless, in keeping with the staffing plan, Plaintiff was separated on May 31, 2019 and told

that he was being let go due to the restructuring necessitated by the Leafs’ closure. (Dep. Sobucki,




                                                 9
                                                                                   1019501\307036766.v1
   Case: 1:19-cv-02279 Document #: 53 Filed: 11/20/20 Page 10 of 16 PageID #:170




p. 68 ¶¶ 21-24; p. 69 ¶¶ 1-12; Dep. Welker, p. 93 ¶¶ 19-24; p. 94 ¶¶ 1-4). Plaintiff admits that his

discharge was not in response to his Complaint. (Dep. Sobucki, p. 71 ¶¶ 11-13).

                                         III. ARGUMENT

                               A. Summary Judgment Standards

       Summary judgment is appropriate "if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P.

56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A genuine dispute of a material fact

exists if "the evidence is such that a reasonable jury could return a verdict for the nonmoving

party." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). On a motion for summary

judgment, facts are “viewed in the light most favorable to the nonmoving party only if there is a

'genuine' dispute as to those facts." Scott v. Harris, 550 U.S. 372, 380 (2007). The non-movant

must then set forth specific facts that are in dispute and warrant a trial. Anderson, 477 U.S. at 255.

                    B. Plaintiff was Exempt under Federal and Illinois law

       Overtime compensation is not required for those employed in a bona fide executive

capacity. 29 U.S.C. § 213(a)(1); 820 ILCS 105/4a(2)(E); Ottaviano v. Home Depot, Inc., USA, 701

F. Supp. 2d 1005, 1008 (7th Cir. 2010) (Illinois law adopts FLSA exemptions). An executive

employee is: (1) paid a salary of a certain level; (2) has the primary duty of managing a recognized

department; (3) directs the work of two or more employees; and (4) has the authority to hire or fire

or whose input into those decisions has “particular weight.” 29 CFR § 541.100; 820 ILCS

105/4a(2)(E). The first factor is not in dispute as Plaintiff earned a salary of at least $455/week as

the Head of Operations. (Dep. Sobucki, p. 34 ¶¶ 12-14; Exh. 4). Similarly, there is no dispute that

Operations is a recognized (and pivotal) department of Fox Valley. (Dec. Welker ¶ 6).




                                                 10
                                                                                     1019501\307036766.v1
   Case: 1:19-cv-02279 Document #: 53 Filed: 11/20/20 Page 11 of 16 PageID #:171




       1. Primary Duty Was Management of Operations Department

       The term “management” involves directing the work of staff, planning and assigning their

work, and determining the materials or supplies to be bought. 29 C.F.R. § 541.102. See Demos v.

City of Indianapolis, 302 F.3d 698, 706 (7th Cir. 2002) (Facilities Maintenance Supervisor was

exempt as most of his work time was spent managing other employees and at least forty percent

of his time was related to management); See also See Holt v. City of Battle Creek, 925 F.3d 905,

911 (6th Cir. 2019) (Plaintiff’s primary duty was management of the City’s fire department and

that he was required to directly supervise lower-ranking personnel, evaluate them, administer and

enforce department policy, and coordinate the day-to-day operations of the department).

       To use the parlance of the FLSA, management responsibilities must be the "primary duties"

of the position. 29 C.F.R. § 541.700(a). The term “primary duty” means the principal, main, major

or most important duty that the employee performs. 29 C.F.R. § 541.1(f). Relevant factors include

(1) the relative importance of the exempt duties as compared with other duties (2) the amount of

time spent on exempt work; (3) the employee's relative freedom from direct supervision; and (4)

the relationship between the employee's salary and the wages paid to nonexempt staff. 29 C.F.R.

§ 541.700(a).

       In Stephenson v. TCC Wireless, LLC, No. 17-cv-7258, 2019 U.S. Dist. LEXIS 92600 (N.D.

Ill. June 3, 2019), Plaintiff was the highest-ranking manager at a retail store and supervised up to

five sales associates at any given time. Id. at *2. Plaintiff participated in interviewing potential

sales associates and made hiring and disciplinary recommendations to her superiors that were

typically followed. Id. She was responsible for the store's daily operations, generating sales,

scheduling staff meetings, and reviewing sales statistics. Id. at *3. The court held summary

judgment was appropriate based on the executive exemption. Id. at *12. See also Cooney v. City



                                                11
                                                                                   1019501\307036766.v1
   Case: 1:19-cv-02279 Document #: 53 Filed: 11/20/20 Page 12 of 16 PageID #:172




of Chicago, 644 F. Supp. 2d 1061 (N.D. Ill. 2009) (summary judgment in favor of employer

holding that the Superintendents were exempt employees).

       Here, Plaintiff was often the highest level operations manager at Fox Valley. (Dep.

Sobucki, p. 85 ¶¶ 15-24; Dep. Leonard, p. 43 ¶¶ 5-21). He was primarily responsible for

management of the rinks, equipment, and operations areas; determined what duties needed to be

done and assigned them; and supervised the staff performing those duties. (Dep. Sobucki, p. 86 ¶¶

4-11; Dep. Leonard, p. 42 ¶¶ 19-24; p. 43 ¶¶ 1-4; p. 48 ¶ 24; p. 49 ¶¶ 1-2; Dep. Welker, p. 72 ¶¶

16-24; p. 73 ¶¶ 1-2; p. 80 ¶¶ 12-16). He had the authority to order all supplies needed for the

department. (Dep. Sobucki, p. 80 ¶¶ 8-21; Dec. Leonard ¶ 13; Dep. Welker, p. 78 ¶¶ 20-24; p. 79

¶¶ 1-13). Plaintiff also coordinated ice programs with directly with customers and key accounts,

developed a logistical plan for these programs, and ensured these events were properly scheduled,

staffed and supervised. (Dep. Leonard, p. 47 ¶¶ 15-24; p. 48 ¶¶ 1-3; Dep. Welker, p. 79 ¶¶ 20-24;

p 78 ¶¶ 1-14).

       Plaintiff’s performance of non-exempt duties is not fatal. "Time [allocation] alone … is not

the sole test, and nothing in this section requires that exempt employees spend more than 50

percent of their time performing exempt work." § 541.700(b); See also, 29 C.F.R. § 541.106(a)

("Concurrent performance of exempt and nonexempt work does not disqualify an employee from

the executive exemption."). In short, Plaintiff’s primary responsibility was managing the

operations department.

       2. Freedom from Direct Supervision

       Plaintiff maintained the autonomy to determine what work needed to be completed and the

means of completion. As he testified, he maintained the authority to do anything at any time. (Dep.

Sobucki, p. 55 ¶¶ 4-24; p. 56 ¶¶ 1-4). He determined his hours. (Dep. Sobucki, p. 58 ¶¶ 15-17;



                                                12
                                                                                  1019501\307036766.v1
   Case: 1:19-cv-02279 Document #: 53 Filed: 11/20/20 Page 13 of 16 PageID #:173




Dep. Leonard, p. 75 ¶ 24; p. 76 ¶¶ 1-18; p. 77 ¶¶ 7-24; p. 78 ¶¶ 1-6; p. 80 ¶¶ 13-24; p. 81 ¶¶ 1-2).

He was the primary contact with accounts and handled programming with the account from

logistics to staff assignment and supervision. (Dep. Leonard, p. 47 ¶¶ 15-24; p. 48 ¶¶ 1-3; Dep.

Welker, p. 80 ¶¶ 2-11). He inspected the facility and assigned work that needed to be done. (Dep.

Leonard, p. 42 ¶¶ 19-24; p. 43 ¶¶ 1-4; Dec. Leonard ¶ 11; Dep. Welker, p. 72 ¶¶ 16-24; p. 73 ¶¶

1-2).

        In fact, Leonard split his time between two geographically different facilities that left

Plaintiff as the only operations manager at Fox Valley. See Thomas v. Speedway SuperAmerica,

LLC, 506 F.3d 496, 507 (6th Cir. 2007) (explaining that this factor "does not demand complete

freedom from supervision, such that plaintiff is answerable to no one, as this would disqualify all

but the chief executive officer from satisfying this factor of the primary duty inquiry"); see also

Jones v. Va. Oil Co., Inc., 69 Fed. App'x 633, 638 (4th Cir. 2003) (the fact that plaintiff's supervisor

regularly stopped by the store and sometimes helped the plaintiff with tasks did not negate a finding

that the plaintiff was free from direct supervision).

        3. Relationship between Plaintiff’s salary and Wages paid to His Staff

        Plaintiff and Leonard were the only salaried operations employees. (Dep. Leonard, p. 43

¶¶ 5-14; Def. Second Supp. Discl. pp. 1854-1859). Plaintiff’s staff earned an average of

$11.58/hour and worked approximately 16.4 hours per week (or $189.90/week). (Id.). Plaintiff

was earning $703.08/week by the end of his employment and was clearly paid commensurate to

his managerial duties. (Dep. Sobucki, p. 34 ¶¶ 12-14; Exh. 4).

        4. Plaintiff’s Supervision of Staff

        An executive employee must customarily and regularly direct the work of two or more

other employees. 29 C.F.R. § 541.100(a)(3). This supervision can be distributed among two or



                                                  13
                                                                                       1019501\307036766.v1
   Case: 1:19-cv-02279 Document #: 53 Filed: 11/20/20 Page 14 of 16 PageID #:174




more employees as long as it meets the “two or more” full-time employees or the equivalent. 29

C.F.R. § 541.104. See Baudin v. Courtesy Litho Arts, 24 F. Supp. 2d 887, 893 (N.D. Ill. 1998)

(summary judgment in favor of employer where plaintiff’s duties included the customary and

regular supervision of six or seven employees who worked in the pre-press department on the day

and night shifts); Light v. MAPCO Petroleum, Inc., No. 3:04-0460, 2005 U.S. Dist. LEXIS 45756,

at *25 (M.D. Tenn. Aug. 4, 2005) (summary judgment in in favor of employer where Plaintiff

supervised up to six part time employees).

       Similar to Baudin and Light, Plaintiff supervised a group of six to ten part time custodians

and drivers. (Dep. Leonard, p. 75 ¶¶ 13-23; Dec. Leonard ¶ 15; Dep. Welker, p. 75 ¶¶ 11-16; p.

76, ¶¶ 1-6). He regularly assigned tasks, monitored work and supervised the work of his staff. (Id.).

These part-time employees amounted to at least two FTEs. For instance, during the week of May

17, 2019 through May 30, 2019, Plaintiff supervised eight employees with a total of 236.5 hours

(the equivalent of 3.0 full time employees). (Def. Second Supp. Discl. p. 1854). The same analysis

can be made of other time periods. (See, i.e., Def. Second Supp. Discl. p. 1859).

       Plaintiff also had decision-making authority and input involving his staff. (Dep. Leonard,

p. 46 ¶¶ 1-6; p. 55, ¶¶ 22-24; p. 56 ¶¶ 1-5; Dep. Welker, p. 80 ¶¶ 17-24; p. 81 ¶¶ 1-5). Plaintiff

worked with Leonard to discuss staffing needs and provide his recommendations. (Dep. Welker,

p. 96 ¶¶ 5-18; Dec. Leonard ¶ 21). In a collaborative effort, Leonard screened and hired applicants,

while Plaintiff trained and evaluated each employee’s performance during their 90 day

probationary period. Upon completing their 90 day period, Plaintiff made his recommendations to

Leonard on whether the employee should be hired on a permanent basis or terminated. (Dep.

Leonard, p. 20 ¶¶ 5-15; p. 55 ¶¶ 20-24; p. 56 ¶¶ 1-5). Plaintiff also participated in disciplinary and

termination meeting with Leonard. (Dep. Leonard, p. 20 ¶¶ 5-15; Dec. Leonard ¶ 24). Plaintiff’s



                                                 14
                                                                                     1019501\307036766.v1
   Case: 1:19-cv-02279 Document #: 53 Filed: 11/20/20 Page 15 of 16 PageID #:175




recommendations carried great weight as a senior member of the operations department. (Dec.

Leonard ¶ 20; Dep. Welker, p. 80 ¶ 24; p. 81 ¶¶ 1-5).

                                      C. Retaliation Claim Fails

        The FLSA prohibits employers from discharging an employee who has filed a FLSA

complaint. 29 U.S.C. § 215(a)(3). Retaliation can be established through direct or indirect

evidence. Kasten v. Saint-Gobain Performance Plastics Corp., 703 F.3d 966, 972 (7th Cir. 2012)

(direct evidence involves showing that Plaintiff engaged in protected expression; was adversely

affected, and a causal link exists between the two); Cichon v. Exelon Generation Co., LLC, 401

F.3d 803 (7th Cir. 2005) (indirect method involves showing protected activity; an adverse action;

acceptable job performance; and plaintiff was treated less favorably than a similarly situated

employee).

        Plaintiff admits that his termination unrelated to his lawsuit. (Dep. Sobucki, p. 71 ¶¶ 11-

17). The undisputed facts further reflect that the decision to terminate his employment was made

months prior his lawsuit. (Dep. Welker, p. 21 ¶¶ 21-24; p. 89 ¶¶ 1-20); see Cichon, 401 F.3d at

811 (employer had been "contemplating plaintiff’s removal before it learned of the suit and

employer need not suspend previously planned employment actions” upon learning of a FLSA

action). Further, Plaintiff cannot identify any similarly situated employees treated more favorably

nor has any evidence that Centrum’s reasons were pretextual. Cichon, 401 F. 3d 803, 811

(assuming plaintiff established a prima facie case of retaliation, he failed to present any evidence

establishing that the employer's proffered reasons for removing him were pretextual).

        For all of the above reasons, summary judgment should be granted in favor of Defendant

on all three of Plaintiff’s claims.




                                                 15
                                                                                   1019501\307036766.v1
   Case: 1:19-cv-02279 Document #: 53 Filed: 11/20/20 Page 16 of 16 PageID #:176




                                               Respectfully submitted,

                                               HINSHAW & CULBERTSON LLP


                                               By: Thaddeus Harrell
                                                 One of Defendants' Attorneys


 Linda K. Horras (ARDC #6200203)
 Thaddeus A. Harrell (ARDC #6328871)
 Hinshaw & Culbertson LLP
 151 N. Franklin St., Suite 2500
 Chicago, Illinois 60606
 312-704-3000
 312-704-3001

                              CERTIFICATE OF SERVICE

       I, the undersigned non-attorney on oath, state that on November 20, 2020, I served the
above and foregoing Defendants' Memorandum of Law in Support of its Motion for Summary
Judgment Pursuant to L.R. 56.1(A)(3) to the all counsel of record.


                                                                /s/Cheree Woods
                                                                   Cheree Woods




                                             16
                                                                             1019501\307036766.v1
